Title: Enclosure Memorandum from Henry Knox and Andrew Pickens, 24 July 1793
From: Knox, Henry,Pickens, Andrew
To: Washington, George



[Philadelphia, 24 July 1793]

The substance of Information given to the Secretary of War by General Pickens the 24 July 1793 relatively to the Creek and Cherokee Nations of Indians.
General Pickens from information, he not having been in the Country, judges that the upper Creeks residing upon the Waters of Coosa and Talliposaa rivers may be estimated at about 2000 or 2500 Warriors.
That the lower Creeks residing upon the Waters of Flint and Chatahooche rivers as far South as the Towns of the Uchess and Broken Arrow inclusively may be estimated at from 1500 to 2000 Warriors. Although his information upon this head is by no means so satisfactory, as that entire reliance may be placed thereon. That the Cherokee Warriors may be estimated at 2000 lower Towns on the Tennessee included.

That the information has been such as to induce a belief that the Creek Nation was the last spring generally for War—But this disposition however was suspended by the breaking out of War between the Upper Creeks and the Chickasaws—That on the intervention of Mr Panton the Trader the Chickasaw War seems to have been suspended and perhaps may be amicably terminated.
That it has been understood that the Town of Tuckabatchee among the upper and the Cussetahs among the lower Creeks have been opposed to the War with the United States, although the Town of the broken Arrow have been among the most inveterate for War.
That the lower Towns of the Cherokees on the Tennessee the last year seemed to be determined for War, but the information this spring would lead to the belief that they were sincerely desirous for peace—But it is difficult to predict what will be the consequences of the late Attack of Capt. Beard.
General Pickens from a pretty general knowledge of the Creek Nation and an attentive observation of their conduct for a number of years past and more particularly their late conduct and a mature consideration of all the circumstances of the case is decidedly of opinion that a demonstration of the power of the United States to punish the Creeks is the only measure which can be adopted to secure from their cruel depredations the Inhabitants of the South Western frontiers.
That to obtain this power it will be necessary to raise such a body of Men as will afford an Army of five thousand effective noncommissioned Officers and privates for offensive operations—independent of all deductions whatever whether for sick or any of the collateral employments in the Staff departments or other duties which may be required.
That this Army ought to be composed of five hundred well equipped horsemen. One thousand good riflemen and three thousand five hundred Infantry well armed with Musquets and Bayonets and accoutred with powder horns and Bullet pouches.
That this Army ought to be engaged for Six Months from the time of their marching from the rendezvous or point of departure on the frontiers.
That they might be obtained by drafts from the Militia of Georgia the upper parts of South and North Carolina and from the

South Western Territory in such proportions as may be judged proper. But that they could not be obtained for the three dollars ⅌ Month allowed by law or for a less price than Six dollars ⅌ Month for the privates and the noncommissioned Officers in proportion.
That in order that there should be no disappointment as to the arming or accoutering the Army, or the Ammunition, it is necessary that the Government should provide all those articles excepting perhaps the rifles which might with difficulty be collected upon the frontiers.
That the Months of July, August, and September would be the most proper for the execution of such an expedition into the Indian Country, as then the Waters would be low and great distress accrue by the destruction of the Corn &c. of the Indians.
If however Circumstances should dictate a Winter expedition it might then be undertaken. But the height of the Waters would occasion great disadvantages and perhaps render the expedition abortive. The same observation applies to the Spring—In the Winter and Spring Seasons the Cane Brakes would afford abundance of forage for the Cattle—In the Summer and fall the Grass abounds.
The Army to be subsisted by Wheat flour and Corn Meal which could be provided on the frontiers and by Beef Cattle which may be found in abundance.
Flour may be purchased at about two dollars ⅌ hundred and perhaps something less. New Corn may be had in October & until Christmas at One shilling Sterling ⅌ Bushel or less. Three Year old Steers & Cows which weigh net beef 300 or 350 at 8 dollars or something less—four and five Years old Steers from eight to ten dollars.
The transportation of the baggage and flour to be on pack horses as most convenient but horse Waggons might be had to carry about 1800 Weight and roads for them easily made.
Whether tents should be taken or not would depend on the Season—In a Winter or Spring Campaign tents would be essential but in the Summer or fall the advantage of Tents would not counterbalance the embarassment of transportation Plenty of packhorses might be purchased on the frontiers of the three Southern States from twenty to forty dollars each.
The preparations should be made and the point of departure

upon the frontiers be established above the rock landing on the Oconnee the precise point to be hereafter decided. This point would be somewhere about One hundred Miles from Augusta at which the Stores are to be first collected. The Country from the Rock landing towards the lower Creeks is pretty much intersected with swamps and Cane Brakes otherwise it is open and well adapted for Cavalry from the same point to the upper Creeks the Country is less intersected with Swamps and Cane Brakes and although somewhat hilly not mountanious. roads for Waggons might easily be opened in both directions provided the Waters are not high which when it happens is a serious impediment to the forward movement of a body of Troops.
The point above alluded to would be equally well situated to strike either the upper or lower Creeks or both at once as existing circumstances might render proper. The distance to the Tuckabatchees of the upper Creeks would be about One hundred and sixty Miles—to the Cowetas and other Towns of the lower Creeks about One hundred & twenty Miles—The particular plan of the Campaign and the time the troops should continue in the Indian Country would depend upon the circumstances of the Moment which cannot now be foreseen or detailed If the occasion should be favorable to the establishment of posts in their Country such a measure would have the tendency in a considerable degree to keep them quiet in future.
In any event a Chain of posts on the South Western frontiers would be essential to maintain order and keep the turbulent of both sides in awe.

H. Knox  Andw Pickens

